—In a proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Nassau County (Pessala, J.), dated May 27, 1998, which, after a hearing, denied her petition seeking custody of or visitation with her great-grandchild.
Ordered that the order is affirmed, with one bill of costs.
The petitioner commenced this proceeding seeking custody of or visitation with her great-grandchild. The respondents are the child’s parents. We affirm the denial of the petition.
A parent may not be deprived of custody of a child absent a showing of “surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances” (Matter of Bennett v Jeffreys, 40 NY2d 543, 544; see also, Matter of Male Infant L., 61 NY2d 420, 427; Matter of Tyrique P., 216 AD2d 387). Here, the petitioner failed to demonstrate such extraordinary circumstances (see, Matter of McGraw v McGraw, 258 AD2d 464; Matter of Tyrique P., supra).
Moreover, the petitioner, as a great-grandparent of the child, lacks standing to seek visitation (see, Family Ct Act § 651; Domestic Relations Law § 72; People ex rel. Antonini v Tracey L., 230 AD2d 869).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Ritter, Friedmann and Florio, JJ., concur.